Case 19-51200-grs            Doc 26      Filed 06/17/19 Entered 06/17/19 00:30:38                     Desc Main
                                         Document     Page 1 of 28


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY

    In re:                                                 )    Chapter 11
                                                           )
    Cambrian Holding Company, Inc., et al.,1               )    Case No. 19-51200 (          )
                                                           )
                                                           )    (Joint Administration Proposed)
                                                           )
    Debtors.                                               )
                                                           )    Honorable __________________________

       DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS:
   (I) AUTHORIZING POST-PETITION SECURED FINANCING PURSUANT TO
  SECTIONS 105, 361, 362, 363, 364 AND 503(b) OF THE BANKRUPTCY CODE; (II)
  AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL PURSUANT TO
   SECTION 363 OF THE BANKRUPTCY CODE; (III) PROVIDING ADEQUATE
   PROTECTION TO THE PREPETITION SECURED PARTIES PURSUANT TO
SECTIONS 361, 362, AND 363 OF THE BANKRUPTCY CODE; (IV) MODIFYING THE
          AUTOMATIC STAY PURSUANT TO SECTION 362(d) OF THE
      BANKRUPTCY CODE; (V) SCHEDULING A FINAL HEARING; AND (VI)
                        PROVIDING RELATED RELIEF

             The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by

and through their proposed counsel, FROST BROWN TODD LLC, pursuant to sections 105, 361, 362,

363(c), 363(e), 364(c), 364(d) and 503(b) of Title 11 of the United States Code (the “Bankruptcy

Code”), Rules 2002, 4001(b), 4001(c), 6004 and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules of the United States

Bankruptcy Court for the Eastern District of Kentucky (the “Local Rules”), by and through their

proposed counsel, FROST BROWN TODD LLC, hereby move this Court (this “Motion”) for entry of

an interim order in substantially the form attached hereto as Exhibit C and, subject to final



1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455), C.W.
Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch Coal LLC
(0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC (4382), Ray Coal
LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven
Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc. (0340), T.C. Leasing, Inc.
(7705), and Shelby Resources, LLC (5085).


0110825.0637106 4813-1905-2696v8
Case 19-51200-grs             Doc 26      Filed 06/17/19 Entered 06/17/19 00:30:38                     Desc Main
                                          Document     Page 2 of 28


approval, a final order in a form to be filed with this Court (the “Interim Order” and, subject to

any order of this Court approving the DIP Facility (defined below) on a final basis, the “Final

Order,” and together with the Interim Order, the “DIP Orders”): (i) authorizing the Debtors to

obtain post-petition secured financing up to an aggregate principal amount not to exceed $15

million at any time outstanding (the “DIP Facility”) and enter into a Debtor-in-Possession Term

Sheet substantially in the form annexed to the Motion as Exhibit A (as amended or modified, the

“DIP Term Sheet”,2 together with all DIP Loan Documents as defined therein, the “DIP Credit

Documents”) by and among the Borrowers, Richmond Hill Capital Partners, LP and Essex Equity

Joint Investment Vehicle, LLC, and any other lenders from time to time party to the DIP Loan

Agreement (collectively, the “DIP Lenders”), Richmond Hill Capital Partners, LP as

administrative agent (in such capacity, the “DIP Agent”), all in respect of the obligations under

the DIP Credit Documents and herein (the “DIP Obligations”); (ii) granting the DIP Lenders first

priority liens and security interests in all of the Debtors’ currently owned and after acquired

property, subject to the priorities existing as of the Petition Date, but including a senior priming

perfected lien in all assets that were subject to the DIP Lenders’ pre-petition first priority lien, to

secure the DIP Obligations under the DIP Facility as further set forth herein; (iii) granting the DIP

Lenders superpriority administrative claim status pursuant to Section 364(c)(1) of the Bankruptcy

Code in respect of all DIP Obligations under the DIP Facility with priority in payment with respect

to such obligations over any and all administrative expenses of the kinds specified in Bankruptcy

Code sections 503(b) and 507(b), other than as described below; (iv) pursuant to the terms of the

DIP Orders and the terms of the DIP Credit Documents and as set forth in the budget attached

hereto as Exhibit B (and as subsequently modified and approved by the DIP Lenders, the “DIP



2
    Capitalized terms used herein but undefined shall have the meanings ascribed to them in the DIP Term Sheet.


                                                          2
Case 19-51200-grs        Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38               Desc Main
                                    Document     Page 3 of 28


Budget”), authorizing the Debtors to use cash collateral within the meaning of Bankruptcy Code

section 363(a) (the “Cash Collateral”), pursuant to Bankruptcy Code section 363(c); (v) providing

adequate protection pursuant to Bankruptcy Code sections 361, 363(e) and 364(d); (vi) modifying

the automatic stay pursuant to section 362 of the Bankruptcy Code; (vii) to the extent provided

herein, authorizing the funding of post-petition allowed fees and expenses of professionals; (viii)

pending the hearing to obtain final approval of the Motion (the “Final Hearing”), authorizing the

Debtors to obtain an emergency post-petition loan under the DIP Term Sheet (the “Interim DIP

Facility”), (ix) in accordance with Bankruptcy Rule 4001(c)(2), scheduling the Final Hearing and

approving notice with respect thereto; and (x) granting related relief. The Debtors state that the

granting of the Motion and entry of the DIP Orders are necessary to ensure continued going

concern operations and sale efforts and to protect and preserve the value of the Debtors’ assets for

the benefit of their creditors and all constituencies. In support of this Motion, the Debtors state as

follows:

                               Rule 4001(b) Statement – Cash Use

       (a)    Name of Each Entity That May Claim an Interest in Cash Collateral (collectively,
the “Cash Collateral Creditors”): See Prepetition Capital Structure section below.

        (b)    Purposes for Use of Cash Collateral: As set forth in the DIP Budget, the Debtors
propose to use Cash Collateral to meet their post-petition obligations and to pay their expenses,
general and administrative operating expenses, and other necessary costs and expenses, including
maintenance, insurance and other expenses incurred during the pendency of the Chapter 11 Cases,
as well as to make payments to the DIP Lenders and the Term Lenders as described below.

         (c)     Terms and Duration: The Debtors seek authority to use Cash Collateral for the
initial period through the Final Hearing date, pursuant to the DIP Budget and, then subject to the
entry of the Final Order and the terms of the DIP Budget, for the periods subject to the DIP Budget.

        (d)     Adequate Protection: As part of the adequate protection for any diminution in the
value of the Cash Collateral Creditor’s interests in their pre-petition collateral, pursuant to sections
361 and 363 of the Bankruptcy Code, effective and perfected as of the date of entry of the Interim
Order and without the necessity of the execution of mortgages, security agreements, pledge
agreements, financing statements or other agreements, (i) a valid, perfected replacement security
interest in and lien on the collateral to which they hold priority liens existing as of the Petition


                                                   3
Case 19-51200-grs           Doc 26      Filed 06/17/19 Entered 06/17/19 00:30:38                         Desc Main
                                        Document     Page 4 of 28


Date or thereafter acquired and any proceeds thereof and (ii) a valid, perfected security interest in
and lien on all of the DIP Collateral (collectively, the “Adequate Protection Liens”), subject and
subordinate only to (x) the Carve-Out and (y) the liens securing the DIP Facility; (iii) a
superpriority administrative expense claim as provided for in section 507(b) of the Bankruptcy
Code (collectively, the “Adequate Protection Claims”), subject and subordinate only to (x) the
Carve-Out and (y) the Superpriority Claims held by the DIP Lenders under the DIP Facility.

                                   Rule 4001(c) Statement – DIP Loan

      Term                                        Summary                                         Provision in
                                                                                                   Relevant
                                                                                                  Document(s)
 Borrowers           Cambrian Coal LLC and Shelby Resources, LLC, as debtors and                DIP Term Sheet:
                     debtors-in-possession (collectively, the “Borrower”).                      Section “Borrower”
                                                                                                on p.1; See also
                                                                                                Interim DIP Order:
                                                                                                Defined         term
                                                                                                “Borrowers” on p.1

 Guarantors          On a joint and several basis, by APEX ENERGY, INC., BEAR                   DIP Term Sheet:
                     BRANCH COAL LLC, CAMBRIAN HOLDING COMPANY, INC.,                           Section “Guarantors”
                     CLINTWOOD ELKHORN MINING LLC, C.W. AUGERING,                               (p.1) and Exhibit A;
                     INC., GATLIFF COAL LLC, MARSHALL RESOURCES, INC.,
                     PERRY COUNTY COAL LLC, PIKE-LETCHER LAND LLC,                              See also Interim DIP
                     PLM HOLDING COMPANY LLC, PREMIER ELKHORN COAL                              Order: Defined term
                     LLC, RAVEN ROCK DEVELOPMENT LLC, RAY COAL LLC,                             “Guarantors” on p.1
                     RICH MOUNTAIN COAL LLC, SHELBY RESOURCES, LLC,
                     S.T.&T. LEASING, INC., T.C. LEASING, INC., WHITAKER
                     COAL LLC.

 Agent/Lenders       Richmond Hill Capital Partners, LP and Essex Equity Joint                  DIP Term Sheet:
                     Investment Vehicle, LLC, and any other lenders from time to time           Section        “DIP
                     party to the DIP Loan Agreement (collectively, in such capacities, the     Lenders” on p.1; See
                     “DIP Lenders”). Richmond Hill Capital Partners, LP shall serve as          also Interim DIP
                     administrative agent for the DIP Lenders (the “DIP Agent”).                Order: Defined term
                                                                                                “DIP Lender” on p.1

 Borrowing Limit     Up to the amount of $15,000,000.00 (the “Maximum Amount”) of               DIP Term Sheet
                     which approximately $12,000,000.00 million shall be available prior        Section:
                     to the entry of the Final Order (the “Initial Amount”).                    “Availability” on p.2;
                                                                                                Interim DIP Order p.2

 Events of Default                                                                              DIP Term Sheet
                     (a) failure to pay any principal or interest on the DIP Loans or any fee
                                                                                                Section: “Events of
                     or other amount due;
                                                                                                Default” on pp.10-11;
                     (b) any representation or warranty made in connection with the DIP         See also Interim DIP
                     Facility or any Loan Document shall be false in any material respect       Order: “Termination
                     on the date as of which made;                                              of       Post-Petition
                                                                                                Credit” section, pp.
                     (c) any breach or violation of any term, covenant or agreement
                                                                                                14-19
                     contained in the DIP Facility or any financing order;
                     (d) the dismissal or conversion of any Case to one under Chapter 7 of
                     the Bankruptcy Code;



                                                          4
Case 19-51200-grs    Doc 26       Filed 06/17/19 Entered 06/17/19 00:30:38                    Desc Main
                                  Document     Page 5 of 28


    Term                                   Summary                                        Provision in
                                                                                           Relevant
                                                                                          Document(s)
              (e) a trustee or an examiner is appointed in any of the Cases without
              the prior written consent of the DIP Lenders;
              (f) the Interim Order or Final Order is stayed, reversed, vacated,
              amended or otherwise modified;
              (g) the Court or any other court enters an order or judgment in any of
              the Cases modifying, limiting, subordinating or avoiding the priority
              of any prepetition obligations or the perfection, priority or validity of
              any prepetition liens or postpetition;
              (h) any application for approval or allowance of, or any order is
              entered approving or allowing, any administrative expense claim in
              any of the Cases, having any priority over, or being pari passu with,
              the superpriority claims of the DIP Lenders;
              (i) any motion or application is filed in any of the Cases seeking the
              entry of an order, or an order is entered in any of the Cases, approving
              any subsequent debtor-in-possession facility for borrowed money or
              other extensions of credit unless such subsequent facility and such
              order expressly provide for the indefeasible payment and complete
              satisfaction in full in cash to the DIP Lenders;
              (j) the Final Order is not entered by the Bankruptcy Court within 45
              days after entry of the Interim Order;
              (k) failure to timely achieve any of the milestones set forth in the
              Interim Order or the Final Order;
              (l) a plan of reorganization or liquidation is proposed which does not
              provide for termination of the commitment and payment in full of the
              DIP Facility in cash on the effective date of such plan, if such
              termination and payment in full has not already occurred;
              (m) any other superpriority administrative expense claim or lien
              senior to or pari passu with the DIP Loan Agreement obligations, or
              the liens granted to secure the DIP Loan Agreement obligations, shall
              be granted, approved, imposed, or otherwise created;
              (n) any of the DIP Credit Parties seeks to obtain additional financing
              under section 364(c) or 364(d) of the Bankruptcy Code or to grant any
              lien other than liens permitted under the DIP Facility and financing
              orders without the prior written consent of the DIP Lenders;
              (o) any DIP Credit Party files any action challenging the validity,
              perfection, priority, extent, or enforceability of the loan documents
              for the DIP Facility or the liens and claims granted thereunder or with
              respect to the Prepetition ABL Credit Agreement;
              (p) any action to avoid, modify, dispute, challenge, or subordinate any
              of the prepetition obligations or any prepetition liens in favor of the
              Prepetition ABL Collateral Agent or the DIP Lenders, or entry of an
              order in any action by any other party granting such relief;
              (q) the entry of an order dismissing any of the Cases that does not
              provide for the termination of the DIP commitment and payment in
              full of the DIP Loans and all related obligations in cash prior to




                                                   5
Case 19-51200-grs               Doc 26      Filed 06/17/19 Entered 06/17/19 00:30:38                         Desc Main
                                            Document     Page 6 of 28


      Term                                           Summary                                          Provision in
                                                                                                       Relevant
                                                                                                      Document(s)
                        dismissal;
                        (r) any collateral becoming subject to surcharge or marshaling;
                        (s) the entry of an order of the Court granting relief from the automatic
                        stay with respect to any prepetition collateral or Collateral or any
                        other assets;
                        (t) any material contract or unexpired leases of the Borrower or any
                        Guarantor is rejected or otherwise terminated (other than in
                        accordance with its terms) or any property of the Borrower or the
                        Guarantors having an aggregate value equal to or exceeding $50,000
                        is sold outside the ordinary course of business, in each instance,
                        without the express written consent of the DIP Lenders, provided that
                        all such rejected material leases, in the aggregate, do not exceed an
                        aggregate value of $150,000.

 Use of          Cash   Permitted, subject to the terms of the approved budget.                     Interim DIP Order:
 Collateral                                                                                         Section 15

 Maturity Date/         Earliest to occur of (i) the effective date of a confirmed Plan, (ii) six   DIP Term Sheet:
 Termination Date       (6) months after the Petition Date, (iii) the date on which the             Section     “Maturity
                        obligations under the DIP Facility are accelerated following the            Date” on p.4
                        occurrence of an Event of Default, (iv) the date of the closing of a sale
                        of all or substantially all of the Borrower’s assets pursuant to §363 of
                        the Bankruptcy Code, and (v) the date on which the Bankruptcy Court
                        approves the extension of any other credit facilities to the Borrower
                        or Guarantors, or to any entity whose bankruptcy case has been
                        ordered by the Bankruptcy Court to be jointly administered with the
                        Cases, over the objection of the DIP Lenders.

 Interest Rate          The interest rate shall be 12.00% per annum. Default interest rate shall    DIP Term Sheet:
                        be at a rate of 3.00% above the otherwise applicable rate. Interest         Section:     “Interest
                        shall be 50% payable in kind (PIK) and 50% cash.                            Rate” on p.8; See also
                                                                                                    Interim DIP Order:
                                                                                                    Section 5

 Liens/Security                                                                                     DIP Term Sheet:
                        Subject to the Carve-Out:
                                                                                                    Section “Priority and
                            •    per section 364(c)(1), liens with priority over all                Liens: Collateral” on
                                 administrative expenses (the “Superpriority Claims”),              p.4; See also Interim
                                 payable from all property of the DIP Credit Parties                DIP Order: Section 7
                                 including, subject to the entry of the Final Order, proceeds
                                 from chapter 5 actions (the “Avoidance Actions”);
                            •    per section 364(c)(2), perfected first priority lien on all now
                                 owned or hereafter acquired assets and property of the DIP
                                 Credit Parties and proceeds thereof not subject to valid,
                                 perfected and non-avoidable liens as of the commencement
                                 of the Cases or perfected after the Petition Date to the extent
                                 permitted by section 546(b) of the Bankruptcy Code, but
                                 specifically excluding the Avoidance Actions or any
                                 proceeds thereof (collectively, the “First Lien Collateral”);



                                                             6
Case 19-51200-grs         Doc 26      Filed 06/17/19 Entered 06/17/19 00:30:38                         Desc Main
                                      Document     Page 7 of 28


        Term                                     Summary                                        Provision in
                                                                                                 Relevant
                                                                                                Document(s)
                    •       per section 364(c)(3), first priority lien on all non-Avoidance
                            Action property of the DIP Credit Parties, junior only to
                            liens of the Term Loan Collateral Agent securing the Term
                            Loan Debt, and with respect to the ABL Loan Priority
                            Collateral, the liens of the Prepetition ABL Collateral Agent
                            securing the ABL Loan Debt that is not RH Loan Debt
                            (collectively, the “Second Lien Collateral”);
                    •       per section 364(d)(1), first-priority, senior priming perfected
                            lien on, other than Avoidance Actions or proceeds thereof,
                            (i) TECO PP&E Collateral, as defined in the Intercreditor
                            Agreement, or (ii) a percentage of the ABL Loan Priority
                            Collateral (as defined in the Intercreditor Agreement) equal
                            to the RH Loan Debt existing on the Petition Date divided
                            by the ABL Loan Debt existing on the Petition Date (each
                            term as defined in the Intercreditor Agreement) (the
                            “Primed Collateral” and together with the First Lien
                            Collateral and the Second Lien Collateral, the “DIP
                            Collateral”).
 Adequate                                                                                     DIP Term Sheet:
               The DIP Lenders shall be granted the following as adequate
 Protection                                                                                   Section    “Adequate
               protection of their interest in an amount equal to the aggregate
                                                                                              Protection” on pp.7-8;
               diminution in the value of their interests:
                                                                                              See also Interim DIP
                    •       replacement liens;                                                Order: Section 8
                    •       a superpriority administrative expense claim;
                    •       certain cash payments;
                    •       payment of fees and expenses of counsel and financial
                            advisor(s) to the DIP Lenders.
 Fees               (i)         2.5% of the DIP Lenders’ total commitment (50% of             DIP Term Sheet:
                                which shall be payable at exit)                               Sections
                                                                                              “Commitment Fee,”
                    (ii)        1.5% exit fee                                                 (p.9) “Agency Fee,”
                                                                                              (p.9)“Adequate
                    (iii)       $75,000 agency fee                                            Protection,” (pp.7-8)
                                                                                              “Indemnity,” (p.16)
                    (iv)        Payment of fees and expenses of a financial advisor to        and       “Expenses”
                                the DIP Lenders                                               (p.16);    See   also
                                                                                              Interim DIP Order:
                    (v)         Indemnification provision                                     Section 5

                    (vi)        Legal fee reimbursement

 Covenants                                                                                    DIP Term Sheet:
               Disbursements Unfavorable Variance not to exceed 15%.                          Section “Covenants”
                                                                                              (pp.9-10); See also
               Cash Receipts Unfavorable Variance not to exceed 25%                           Interim DIP Order:
                                                                                              Section 15




                                                        7
Case 19-51200-grs           Doc 26      Filed 06/17/19 Entered 06/17/19 00:30:38                      Desc Main
                                        Document     Page 8 of 28


      Term                                       Summary                                        Provision in
                                                                                                 Relevant
                                                                                                Document(s)
 Carve-Out                                                                                    DIP Term Sheet:
                     $400,000 Post-Carve Out Trigger Notice Cap (with $75,000 cap for
                                                                                              Section “Carve-Out”
                     any chapter 7 trustee)
                                                                                              (pp.6-7)
                     $25,000 cap for Committee to investigate claims against the DIP
                     Lenders, the Prepetition ABL Administrative Agent or the Prepetition
                     ABL Collateral Agent.

 506(c) and 552(b)   The Final Order shall prohibit any surcharge on the collateral subject   DIP Term Sheet:
 Waiver              to the Prepetition ABL Collateral Agent’s Liens and the DIP              Section “Financing
                     Collateral pursuant to section 506(c) of the Bankruptcy Code or          Orders”(pp.15-16);
                     otherwise.                                                               See also Interim DIP
                                                                                              Order: Sections 6(x)
                                                                                              and 12

 Waiver       or     The liens and security interests granted to the DIP Agent, DIP           DIP Term Sheet:
 modification of     Lenders, Prepetition ABL Collateral Agent, the Prepetition ABL           Section “Financing
 applicable non-     Administrative Agent and Lenders pursuant to the Interim Order shall     Orders” (pp.15-16);
 bankruptcy law      be valid, enforceable and perfected upon entry of the Interim Order,     Interim DIP Order:
 relating to the     without the need for the execution or filing of any further document     Section 23
 perfection/         or instrument otherwise required to be executed or filed under
 enforcement of      applicable non-bankruptcy law.
 the lien

 Release, waiver,    Releases by DIP Credit Parties only of DIP Lender and Pre-Petition       Interim DIP Order:
 or limitation on    Agent.                                                                   Section    23,   and
 claims or other                                                                              Recital C; See also
 causes of action    Stipulations by DIP Credit Parties only regarding validity,              DIP Term Sheet:
 belonging to the    enforceability, perfection and amount of the Pre-Petition Liens.         Section “Financing
 estate or the                                                                                Orders” (pp.15-16)
 trustee             Releases and stipulations are subject to right of Committee and any
                     other party in interest, including a subsequently appointed chapter 7
                     trustee, to object pursuant to Paragraph 25 of the Interim Order.

 Conditions          The right for the Prepetition ABL Collateral Agent (on behalf of the     DIP Term Sheet:
 Precedent           DIP Lenders) and/or the DIP Lenders to credit bid under Section          Section “Conditions
                     363(k) of the Bankruptcy Code.                                           Precedent” (pp.13-
                                                                                              15)
                     Provisions for seventy (70) days (or such longer period as the DIP
                     Lenders may agree) after the entry of the Interim Order of reasonable
                     access to management and a well maintained electronic data room by
                     potential bidders at auction (the “Due Diligence Period”) and the
                     bidding deadline.

                     A public auction to be held 75 days after entry of the Interim Order,
                     at a time and place acceptable to the DIP Lenders.

                     A proposed form of sale order acceptable to the DIP Lenders
                     approving the sale shall be entered seventy-seven (77) days (or such
                     longer period as the DIP Lenders may agree) after the entry of the
                     Interim Order.




                                                         8
Case 19-51200-grs        Doc 26      Filed 06/17/19 Entered 06/17/19 00:30:38                      Desc Main
                                     Document     Page 9 of 28


     Term                                     Summary                                        Provision in
                                                                                              Relevant
                                                                                             Document(s)
                  The closing of such sale one hundred seven (107) days (or such longer
                  period as the DIP Lenders may agree) after entry of the Interim Order.

 Roll-Up          The proceeds of any TECO PP&E Collateral (as defined in the              DIP Term Sheet:
                  Intercreditor Agreement), and all other payments received by the         Section “Roll-Up of
                  Debtors prior to the entry of the Final Order (other than proceeds       Prepetition Lenders”
                  received in the ordinary course of business of the Debtors) shall be     (p. 3)
                  applied, or deemed applied, first to the repayment and satisfaction of
                  the prepetition RH Fifth Amendment Loan (as defined in the Pre-
                  Petition ABL Credit Agreement), and thereafter applied to repayment
                  of the DIP Facility. Upon entry of the Final Order, any outstanding
                  prepetition RH Fifth Amendment Loan shall be deemed to be
                  Obligations arising under the DIP Facility (the “Roll-Up”). The RH
                  Fifth Amendment Loan as of the Petition Date in the principal amount
                  of $500,000.00.


                                  JURISDICTION AND VENUE

       1.      This Court has jurisdiction over these Chapter 11 Cases, as defined herein, under

28 U.S.C. §§ 157 and 1334. This matter constitutes a core proceeding under 28 U.S.C. §

157(b)(2)(A). Venue of this proceeding and this Motion in this District is proper under 28 U.S.C.

§§ 1408 and 1409.

       2.      The statutory bases for the relief requested herein are Sections 105, 361, 362, 363,

364 and 503(b) of the Bankruptcy Code.

                                           BACKGROUND

       3.      The Debtors commenced chapter 11 cases under which they are seeking joint

administration (the “Chapter 11 Cases”) by filing voluntary petitions for relief under chapter 11

of the Bankruptcy Code on June 16, 2019 (the “Petition Date”). Pursuant to sections 1107(a) and

1108 of the Bankruptcy Code, the Debtors are operating their businesses and managing their affairs

as debtors-in-possession. As of the date hereof, no creditors’ committee, trustee or examiner has

been appointed in the Chapter 11 Cases.




                                                      9
Case 19-51200-grs       Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38            Desc Main
                                  Document      Page 10 of 28


       4.      The Debtors’ core business is producing and processing metallurgical (or “met”)

coal and thermal (or “steam”) coal for use by utility providers and industrial companies located

primarily in the eastern United States and Canada. The Debtors began operations in 1991 and,

over time, acquired various mines and mining-related assets from major coal corporations. By

and/or through these operations, the Debtors supply different qualities of coal to their customers.

       5.      Additional information regarding the Debtors’ businesses, capital structure, and the

circumstances leading to the chapter 11 cases are contained in the Declaration of J. Mark Campbell

in Support of the First Day Motions of Debtors and Debtors-in-Possession (the “First Day

Declaration”).

                          PREPETITION CAPITAL STRUCTURE

       6.        Non-Debtors Beech Fork Processing, LLC, Eagle Coal Company, LLC and Pevler

Coal Sales Company, Inc., as borrowers, and their subsidiaries, as guarantors, entered into that

certain ABL Credit and Guaranty Agreement, dated as of July 10, 2013, for a $10 million asset-

based revolving loan used for working capital and general corporate purposes (as amended from

time to time, including the amendments described herein, the “ABL Revolver”). In connection

with the acquisition of TECO Coal Corporation and its coal operations (the “TECO Acquisition”)

by Cambrian Coal LLC (“Cambrian Coal”), the ABL Revolver was amended and restated as of

September 21, 2015 to, among other things, remove Pevler Coal Sales Company, Inc. as a

borrower, include Debtors Cambrian Coal and Shelby Resources, LLC (“Shelby Resources”) as

borrowers, include the subsidiaries of Debtor Cambrian Coal as guarantors, and increase the size

of the ABL Revolver to up to $47.5 million.

       7.      The additional ABL Revolver proceeds made available on September 21, 2015

were used to cash collateralize certain bonding obligations arising in connection with the TECO

Acquisition and for working capital and general corporate purposes. Deutsche Bank AG New


                                                10
Case 19-51200-grs       Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38             Desc Main
                                  Document      Page 11 of 28


York Branch serves as administrative agent and collateral agent (the “ABL Revolver Agent”) for

the ABL Revolver and the ABL Revolver lenders are the ABL Revolver Agent, in its capacity as

a lender, and Richmond Hill Investment Co., L.P. (collectively, the “ABL Revolver Lenders”).

       8.      The ABL Revolver is secured by a lien on substantially all the assets of non-Debtors

Beech Fork Processing LLC and Eagle Coal Company, LLC, and Debtors Cambrian Coal and

Shelby Resources, along with their respective subsidiaries, other than certain excluded assets, such

as collateral accounts, real property not considered material, agreements that prohibit the granting

of liens without consent of the counterparty, and other customarily excluded assets. Subsequently,

the borrowers, the guarantors, the ABL Revolver Agent and the ABL Revolver Lenders entered

into various forbearance and related agreements in response to defaults arising from challenging

coal market conditions (collectively, the “ABL Forbearance Agreements”). As part of those

ABL Forbearance Agreements, non-Debtors Southeastern Land, LLC and Miller Creek Holdings,

LLC granted the ABL Revolver Agent, for the benefit of the ABL Revolver Lenders, liens on

certain mining equipment, a note receivable and the equity interests in Miller Creek Holdings,

LLC to secure the ABL Revolver. Currently, all forbearance periods have expired under the ABL

Forbearance Agreements. As of the Petition Date, approximately $45,698,362.87 million is

outstanding on the ABL Revolver.

       9.      In addition, non-Debtors Beech Fork Processing, LLC, Eagle Coal Company, LLC

and Pevler Coal Sales Company, Inc., as borrowers, and their subsidiaries, as guarantors, entered

into a Credit and Guaranty Agreement, dated as of July 10, 2013, for a $43.5 million term loan

used for working capital and general corporate purposes (as amended from time to time, including

the amendments described herein, the “Term Loan”).




                                                11
Case 19-51200-grs       Doc 26    Filed 06/17/19 Entered 06/17/19 00:30:38            Desc Main
                                 Document      Page 12 of 28


       10.     In connection with the TECO Acquisition, the Term Loan was amended and

restated as of September 21, 2015 to, among other things, remove non-Debtor Pevler Coal Sales

Company, Inc. as a borrower, include Debtors Cambrian Coal and Shelby Resources as borrowers,

include the subsidiaries of Debtor Cambrian Coal as guarantors, and increase the size of the Term

Loan to approximately $52 million.

       11.     The additional Term Loan proceeds made available on September 21, 2015 were

used to repay certain indebtedness, to pay certain fees, costs and expenses incurred in connection

with the TECO Acquisition, and for working capital and general corporate purposes. Deutsche

Bank Trust Company Americas serves as administrative agent and collateral agent (the “Term

Loan Agent”) for the Term Loan and the Term Loan lenders are Deutsche Bank AG, London

Branch, Tennenbaum Opportunities Partners V, LP and Tennenbaum Opportunities Fund VI, LLC

(collectively, the “Term Loan Lenders”). The Term Lenders will assert that the Term Loan is

secured by a lien on substantially the same assets of non-Debtors Beech Fork Processing, LLC and

Eagle Coal Company, LLC, Debtors Cambrian Coal and Shelby Resources, and their respective

subsidiaries as secure the ABL Revolver. Subsequently, the borrowers, the guarantors, the Term

Loan Agent and the Term Loan Lenders entered into various forbearance and related agreements

in response to defaults arising from challenging coal market conditions (collectively, the “Term

Loan Forbearance Agreements”). The Term Lenders will also assert that as part of the Term

Loan Forbearance Agreements, non-Debtors Triple A Resources, Inc., R & J Development

Company, LLC, Southeastern Land, LLC and its subsidiary, Miller Creek Holdings, LLC, granted

the Term Loan Agent, for the benefit of the Term Loan Lenders, liens on certain commercial

development property, mining equipment, a note receivable and the equity interests in Miller Creek

Holdings, LLC to secure the Term Loan. Currently, all forbearance periods under the Term Loan




                                               12
Case 19-51200-grs        Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38               Desc Main
                                   Document      Page 13 of 28


Forbearance Agreements have expired. As of the Petition Date, the Debtors believe that the Term

Lenders will assert that approximately $78 million is outstanding on the Term Loan.

        12.     The ABL Revolver Agent and the Term Loan Agent are parties to an Amended and

Restated Intercreditor Agreement dated as of September 21, 2015 (as amended, restated or

otherwise modified from time to time, the “Intercreditor Agreement”), which was acknowledged

by the obligors under the ABL Revolver and the Term Loan, including the Debtors. The

Intercreditor Agreement sets forth the relative lien priority and payment rights as between the ABL

Revolver and the Term Loan. The Intercreditor Agreement also provides that (a) if the agent

holding the senior lien on any shared collateral releases its lien in connection with a disposition of

that shared collateral, the agent holding the junior lien is deemed to consent to, and will release its

lien with respect to, the disposition of that shared collateral, provided that disposition meets certain

criteria set out in the Intercreditor Agreement, and (b) the agent holding the junior lien on any

shared collateral will be deemed to have consented to the use of such shared collateral that

constitutes cash collateral or any debtor-in-possession financing and will subordinate its liens on

such shared collateral to the debtor-in-possession financing liens on such shared collateral, any

adequate protection made available to the agent holding the senior lien on such shared collateral,

and any professional fee and U.S. trustee fee carveout consented to in writing by the agent holding

the senior lien, provided that the agent with the senior lien on such shared collateral does not

oppose or object to such use or financing and such use or financing meets certain criteria set out

in the Intercreditor Agreement.

        13.     In connection with the ABL Forbearance Agreements and the Term Loan

Forbearance Agreements referenced above, the Intercreditor Agreement was amended to set out

the lien priority rights with respect to the additional collateral provided to the ABL Revolver Agent




                                                  13
Case 19-51200-grs         Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38              Desc Main
                                    Document      Page 14 of 28


and the Term Loan Agent by non-Debtors Triple A Resources, Inc., R & J Development Company,

LLC, Southeastern Land, LLC and its subsidiary, Miller Creek Holdings, LLC.

                                       RELIEF REQUESTED

       14.       Pursuant to this Motion, the Debtors seek entry of the Interim Order, and ultimately,

a Final Order:

       i.        Authorizing the Debtors to obtain and enter into the DIP Facility pursuant to
                 sections 105, 362, 363 and 364 of the Bankruptcy Code in accordance with the
                 Interim Order and the Final Order, from the DIP Lenders, pursuant to the terms and
                 conditions set forth herein, in the DIP Term Sheet and in the DIP Loan Documents;

       ii.       Granting grant the DIP Lender first priority liens and security interests in all of the
                 Debtors’ currently owned and after acquired property, subject to the priorities
                 existing as of the Petition Date, but including a senior priming perfected lien in all
                 assets that were subject to the DIP Lender’s pre-petition first priority;

       iii.      Granting the DIP Lender superpriority administrative claim status pursuant to
                 Section 364(c)(1) of the Bankruptcy Code in respect of all obligations under the
                 DIP Facility with priority in payment with respect to such obligations over any and
                 all administrative expenses of the kinds specified in Bankruptcy Code §§ 503(b)
                 and 507(b);

       iv.       Authorizing the Debtors to use Cash Collateral, pursuant to sections 361 and 363
                 of the Bankruptcy Code, grant security interests, mortgages and/or other liens and
                 superpriority claims in order to provide adequate protection to the Prepetition ABL
                 Collateral Agent and the Prepetition ABL Administrative Agent for use of Cash
                 Collateral;

       v.        Modifying the automatic stay under section 362 of the Bankruptcy Code to the
                 extent necessary to implement and enforce the terms and provisions of the DIP
                 Credit Agreement and the Interim Order;

       vi.       To the extent provided in the DIP Orders, authorizing the funding of post-petition
                 allowed fees and expenses of retained professionals;

       vi.       Scheduling the Final Hearing for entry of the Final Order granting the relief
                 requested in the Motion on a final basis and approving the form of notice with
                 respect to the Final Hearing pursuant to Rules 2002, 4001 and 9014 of the
                 Bankruptcy Rules; and

       vii.      Granting such further and related relief as the Court deems just and equitable.




                                                   14
Case 19-51200-grs         Doc 26    Filed 06/17/19 Entered 06/17/19 00:30:38              Desc Main
                                   Document      Page 15 of 28


                          NEED FOR USE OF CASH COLLATERAL

       15.       The Debtors request authorization to use the Cash Collateral to pay actual,

necessary ordinary course operating expenses, as set forth in the DIP Budget, which includes the

costs and expenses associated with the continuation of the Debtors’ businesses and to maximize

the value of the Debtors’ assets for a proposed sale process. Upon information and belief, the

Debtors believe that the proposed DIP Budget, prepared with the Debtors financial advisors, is

sufficient to pay expenses incurred in the Debtors’ business operations as contemplated after the

Petition Date.

       16.       Absent the use of the Cash Collateral, the Debtors will be unable to operate their

businesses as contemplated after the Petition Date and to meet all of their ongoing obligations in

the ordinary course of business. Approval of interim use of the Cash Collateral is crucial and

necessary under the facts and circumstances, and without such use, the Debtors’ operations, its

creditors and other parties in interest will suffer immediate and irreparable harm and its assets will

markedly diminish in value going forward.

       17.       Accordingly, the Debtors respectfully submit good exists for the entry of the DIP

Orders authorizing the immediate use by the Debtors of Cash Collateral in accordance with the

DIP Budget. Among other things, entry of the DIP Orders will allow the Debtors to maintain their

operations, preserve their assets and allow the Debtors to conduct a process for the sale of

substantially all of their assets and business operations.

       18.       Section § 363(c)(2) of the Bankruptcy Code provides that a debtor “may not use,

sell or lease cash collateral . . . unless (A) each entity that has an interest in such cash collateral

consents; or (B) the court, after notice and a hearing, authorizes such use, sale or lease in

accordance with the provisions of this section.” Pursuant to the terms of the DIP Term Sheet and

Interim Order, the ABL Revolver Agent and the ABL Revolver Lenders have consented to the use


                                                  15
Case 19-51200-grs        Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38               Desc Main
                                   Document      Page 16 of 28


of Cash Collateral. Nonetheless, obtaining the use of Cash Collateral is imperative to the Debtors,

their estates, their creditors, and their ability to reorganize through the sale of substantially all of

their assets and business operations as a going concern. The Debtors therefore ask this Court to

enter the Interim Order authorizing the Debtors to use Cash Collateral pursuant to the DIP Budget.

         19.    The Debtors respectfully submit that the use of the Cash Collateral on the terms set

forth in the attached proposed Interim Order maximizes the value of the Debtors’ assets for the

benefit of all stakeholders. Further, section 363(e) of the Bankruptcy Code provides, in pertinent

part, that “on request of an entity that has an interest in property . . . proposed to be used, sold, or

leased, by the trustee, the court, with or without a hearing, shall prohibit or condition such use,

sale, or lease as is necessary to provide adequate protection of such interest.” 11 U.S.C. § 363(e);

see also Federal Nat. Mortg. Ass’n v. Dacon Bolingbrook Associates Ltd. Partnership, 153 B.R.

204, 210-11 (N.D. Ill. 1993); Matter of Johnson, 47 B.R. 204, 208 (Bankr. W.D. Wis. 1985).

Examples of adequate protection are provided in section 361 of the Bankruptcy Code and include

the providing of an additional or replacement lien to the extent that the use of the property by a

debtor will cause a decrease in the value of an entity’s interest in the property. 11 U.S.C. § 361.

         20.    In consideration for the post-petition use of the prepetition collateral, to the extent

that any Cash Collateral Creditors assert rights to adequate protection, the Debtors propose to

protect the interests of those Cash Collateral Creditors with replacement liens and periodic cash

payments in the amounts and at the times set forth in the DIP Budget The Debtors respectfully

submit that such replacement liens and cash payments, as more fully described in the Interim Order

and in the DIP Budget, adequately protect those interests and meet all requirements of 11 U.S.C.

§ 361.




                                                  16
Case 19-51200-grs        Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38           Desc Main
                                   Document      Page 17 of 28


                    THE DIP TERM SHEET AND INTERIM DIP ORDER

       21.      The Debtors have determined, in exercising their business judgment, that, under the

current circumstances, the post-petition financing proposal made by the DIP Lenders satisfies the

Debtors’ urgent financing needs.

       22.      The Debtors and the DIP Lender engaged in lengthy negotiations over the terms of

the DIP Term Sheet and the DIP Order. Those negotiations were extensive, comprehensive, at

arm’s length and in good faith. The Debtors used their best efforts to negotiate the elimination or

narrowing of those provisions implicating issues that are the subject of Bankruptcy Rules

4001(b)(1)(B) and 4001(c)(l)(B). Nevertheless, there remain certain provisions in the DIP Orders

and the DIP Term Sheet that the Debtors are required to highlighted by Bankruptcy Rules

4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule E.D. KY. LBR 4001-2(d) (the “Highlighted

Provisions”). The DIP Lender has requested Court approval of the Highlighted Provisions as a

condition for providing the financing to the Debtors. In particular, the DIP Lender has requested:

             a. Provisions that acknowledge the validity, amount, perfection, priority, extent

                or enforceability of a secured claim, if binding on any party except the debtors.

                There are no such provisions, although a challenge period for any third party,

                including but not limited any chapter 7 trustee appointed, to question these issues

                is hereby requested. (Recital C of the Interim DIP Order). The relevant provision

                in the Interim Order is paragraph 25.

             b. Provisions that release liability for creditor’s prepetition torts or breaches of

                contract, waiver of avoidance actions or waiver of defenses by the debtor or

                estate representative.

                A release of the DIP Lender and the Pre-Petition Agent by the Debtors and Debtors-

                in-Possession only (Paragraph 23 of the Interim DIP Order). However, the Interim


                                                17
Case 19-51200-grs    Doc 26    Filed 06/17/19 Entered 06/17/19 00:30:38            Desc Main
                              Document      Page 18 of 28


           Order provides for an investigation and challenge period by third parties, including

           but not limited to any chapter 7 trustee appointed; and

        c. Provisions that grant a postpetition lien which secures a claim for replacement

           or extension of prepetition credit, or for diminution in value that occurred

           prior to the Petition Date.

           The DIP Term Sheet provides for the provision of adequate protection payments to

           be provided to the DIP Lender and the Pre-Petition Agent, including amounts for

           the Roll-up (as defined above) as well as replacement liens and superpriority

           claims.

        d. Provisions that grant a security interest in any avoidance powers available to

           a trustee.

           Subject to entry of the Final Order, the DIP Collateral shall not include, and the

           security interests created by the DIP Term Sheet and the other DIP Credit

           Documents shall not extend to claims and causes of action under Chapter 5 of the

           Bankruptcy Code (defined in the DIP Term Sheet and the Interim Order as the

           “Avoidance Actions”).

        e. Provisions that grant relief from the automatic stay without further order or

           hearing upon the breach of a cash collateral, adequate protection of DIP

           financing order or agreement.

           The DIP Term Sheet does not provide for automatic relief from the stay if the

           Debtors do not cure an Event of Default; the DIP Term Sheet provides for an

           expedited hearing on 3 days’ notice.

           (Paragraph 11 of the Interim DIP Order).




                                            18
Case 19-51200-grs       Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38              Desc Main
                                  Document      Page 19 of 28


       23.     Based upon the totality of the circumstances, the Debtors submit that such

protections are appropriate, in the best interest of the creditors of these estates and should be

approved by this Court. Moreover, the Highlighted Provisions are not uncommon to debtor-in-

possession financing of the nature that is currently before this Court.

       24.     The Debtors submit that the Highlighted Provisions are appropriate because of the

Debtors’ inability to obtain post-petition financing on equal or better terms. In conjunction with

the prepetition liens, many of the Debtor’s assets are encumbered by liens in favor of the Pre-

Petition Lenders and various equipment lessors and financial parties. Further, the Debtors’

discussions with other potential lenders did not yield terms more favorable than those offered to

the Debtor in the DIP Order. The DIP Lenders offered the Debtors the only terms available upon

which to obtain post-petition financing and continue their business operations. Without such

financing, the Debtors will be unable to operate after the Petition Date and will face substantially

more obstacles and uncertainty going forward as the Debtors seek to commence a process to sell

substantially all of their assets and business operations. The Debtors therefore believe that the

terms of the DIP Term Sheet and the DIP Order are fair and justified under the circumstances and

should be approved by this Court.

                       DEBTORS’ ATTEMPTS TO OBTAIN CREDIT

       25.     Prior to the Filing Date, the Debtors, through their financial advisors, Jefferies LLC,

attempted to obtain post-petition financing proposals from other lenders and financial entities, but

were unable to obtain post-petition financing in the form of unsecured credit allowable as an

administrative expense under section 503(b)(l) of the Bankruptcy Code and/or unsecured credit

allowable under section 364(a) or (b) of the Bankruptcy Code. In addition, due to their urgent

financial constraints, the Debtors are presently unable to obtain, in the ordinary course of business

or otherwise, credit allowable under sections 364(c) or 364(d) of the Bankruptcy Code, except


                                                 19
Case 19-51200-grs       Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38             Desc Main
                                  Document      Page 20 of 28


from the DIP Lender on the terms and conditions contained in the Interim Order and the Final

Order.

         26.   Before deciding to obtain post-petition financing from the DIP Lender, the Debtors

and the DIP Lenders engaged in arm’s length, good faith negotiations, each with separate and

independent counsel. The Debtors were unable to obtain proposals for post-petition financing on

terms and conditions more favorable to the Debtors’ estates than those set forth in the DIP Term

Sheet or the DIP Orders. As such, any credit extended by the DIP Lender on or after the Petition

Date pursuant to the terms of the DIP Term Sheet and the DIP Orders should be accorded the

benefits of Section 364(e) of the Bankruptcy Code.

         27.   The Debtors have determined, in the exercise of their best and reasonable business

judgment, that the financing to be provided by the DIP Lender is the most favorable funding

available under the circumstances and addresses the Debtors’ immediate necessary financing needs

during these Chapter 11 Cases. The financing available under the DIP Term Sheet and the DIP

Orders will enable the Debtors, among other things, to avoid the cessation of its operations,

maintain the continuity of its operations, and maximize the value of its business.

   APPROVAL OF THE DIP TERM SHEET AND DIP FACILITY IS WARRANTED
          UNDER THE CIRCUMSTANCES AND APPLICABLE LAW

         28.   Pursuant to Section 364(c) of the Bankruptcy Code, a debtor may, in the exercise

of its business judgment, incur secured debt if the debtor has been unable to obtain unsecured

credit and the borrowing is in the best interests of the estate. In re Simasko Production, 47 B.R.

444, 448-9 (D. Colo. 1985) (authorizing interim financing agreement where debtors’ best business

judgment indicated financing was necessary and reasonable for benefit of estate); In re Ames Dept.

Stores, 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (with respect to post-petition credit, courts “permit

debtors-in-possession to exercise their basic business judgment consistent with their fiduciary



                                                20
Case 19-51200-grs       Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38              Desc Main
                                  Document      Page 21 of 28


duties”); see also Collier on Bankruptcy, ¶ 364.05 (15th ed. rev.).          Section 364(c) of the

Bankruptcy Code provides in pertinent part:

               (c)     If the trustee [or debtor in possession] is unable to obtain unsecured credit
                       allowable under section 503(b)(1) of this title as an administrative expense,
                       the court, after notice and a hearing, may authorize the obtaining of credit
                       or the incurring of debt:

                       (1)     with priority over any and all administrative expenses of the kind
                               specified in section 503(b) or 507(b) of this title;

                       (2)     secured by a lien on property of the estate that is not otherwise
                               subject to a lien; or

                       (3)     secured by a junior lien on property of the estate that is subject to a
                               lien.

       29.     In satisfying the standards of section 364(c) of the Bankruptcy Code, a debtor need

not seek credit from every available source but should make a reasonable effort to seek other

sources of credit available of the type set forth in Sections 364(a) and (b) of the Bankruptcy Code.

See In re Snowshoe Co., 789 F.2d 1085, 1088 (11th Cir. 1986) (trustee demonstrated by good faith

effort that credit was not available without senior lien by unsuccessfully contacting other financial

institutions in immediate geographic area; “the statute imposes no duty to seek credit from every

possible lender before concluding that such credit is unavailable”); see also Ames, 115 B.R. at 40

(debtors demonstrated the unavailability of unsecured financing where debtors approached several

lending institutions); In re Plabell Rubber Prods., Inc., 137 B.R. 897,900 (Bankr. N.D. Ohio 1992)

(same); In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988) (where there are few

lenders likely to be able and/or willing to extend the necessary credit to the debtor, “it would be

unrealistic and unnecessary to require [the debtor] to conduct an exhaustive search for financing”),

aff’d sub nom., Anchor Say. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989).

       30.     Courts have articulated a three-part test to determine whether a debtor in possession

is entitled to financing under section 364(c) of the Bankruptcy Code: (i) whether the debtor is


                                                 21
Case 19-51200-grs        Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38              Desc Main
                                   Document      Page 22 of 28


unable to obtain unsecured credit under section 364(b) of the Bankruptcy Code, i.e., by allowing

a lender only an administrative claim; (ii) whether the credit transaction is necessary to preserve

the assets of the estate; and (iii) whether the terms of the transaction are fair, reasonable and

adequate, given the circumstances of the debtor-borrower and the proposed lender. See, e.g., In re

Farmland Indus., Inc., 294 B.R. 855, 880 (Bankr. W.D. Mo. 2003); In re Aqua Assocs., 123 B.R.

192, 195-96 (Bankr. E.D. Pa, 1991); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 37-39 (Bankr.

S.D.N.Y. 1990); In re Crouse Group, Inc., 71 B.R. 544, 546 (Bankr. E.D. Pa. 1987).

       31.     Furthermore, section 364(d) of the Bankruptcy Code does not require that a debtor

seek alternative financing from every possible lender; rather, the debtor simply must demonstrate

sufficient efforts to obtain financing without the need to grant a senior lien. Bray v. Shenandoah

Fed. Sav. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986) (trustee

demonstrated that credit was unavailable absent the senior lien by establishment of unsuccessful

contact with other financial institutions in the geographic area and court observed that “[t]he statute

imposes no duty to seek credit from every possible lender before concluding that such credit is

unavailable”); In re YL West 87th Holdings I LLC, 423 B.R. 421, 442 n.44 (Bankr. S.D.N.Y. 2010)

(“Generally, courts require only a showing of reasonable effort; debtors are not required to seek

an alternative financing from every possible lender.”); In re 495 Cent. Park Ave. Corp., 136 B.R.

626, 631 (Bankr. S.D.N.Y. 1992) (debtor testified to numerous failed attempts to procure financing

from various sources, explaining that “most banks lend money only in return for a senior secured

position”).

        NO MORE FAVORABLE ALTERNATIVE FINANCING IS AVAILABLE
          IN LIGHT OF THE DEBTORS’ CURRENT FINANCIAL STATUS

       32.     As noted above, the Debtors are unable to obtain credit that is not both secured and

entitled to superpriority administrative claim status from any other financing source and, in fact,



                                                  22
Case 19-51200-grs       Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38             Desc Main
                                  Document      Page 23 of 28


have been unable to obtain credit on even a secured and superpriority administrative basis from

any other source because the Debtors’ prepetition obligations are secured by substantially all of

their assets. Under these circumstances, and given the Debtors’ current financial status, after the

Debtors were unable to locate any third-party lender to provide financing on better terms than the

DIP Term Sheet, the Debtors had no choice but to move forward with the DIP Lender, their only

financing option. Thus, the Debtors can show “by a good faith effort that credit was not available

without” the protections of section 364(c) of the Bankruptcy Code. Snowshoe, 789 F.2d at 1088.

                                   NEED FOR FINANCING

       33.     Unless the Debtors are authorized to obtain the financing requested herein, the

Debtors will not have sufficient available sources of working capital to maintain their businesses

for a going concern sale after the Petition Date, which will maximize value for their estates.

                      THE FINANCING IS FAIR AND REASONABLE

       34.     The Debtors believe that the terms of the DIP Orders are fair, just, and reasonable

under the circumstances. The DIP Orders are ordinary and appropriate for secured financing to

debtors in possession, reflect the Debtors’ exercise of their prudent business judgment consistent

with their fiduciary duties, and are supported by reasonably equivalent value and fair

consideration. The terms and conditions of the DIP Term Sheet and the DIP Orders have been

negotiated in good faith and at arms’ length by and among the Debtors and the DIP Lenders, with

all parties represented by counsel. Accordingly, the Debtors believe that any credit extended under

the terms of the DIP Orders is extended in good faith by the DIP Lenders as that term is used in

Section 364(e) of the Bankruptcy Code.

       35.     Given the Debtors’ current financial condition, the Debtors are unable to obtain

credit that is unsecured and not secured by a lien. Accordingly, after appropriate investigation and

analysis, the Debtors have concluded that the post-petition financing set forth herein is the best


                                                23
Case 19-51200-grs       Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38            Desc Main
                                  Document      Page 24 of 28


alternative available under the circumstances. Bankruptcy Courts routinely defer to a debtor’s

business judgment on most business decisions, including the decision to borrow money and/or

obtain credit. See Group of Institutional Investors v. Chicago Mil. St. P. & Pac. Ry., 318 U.S. 523,

550 (1943); In re Simasko Prod. Co., 47 B.R. 444, 449 (D. Colo. 1985) (“Business judgments

should be left to the board room and not this Court”); In re Lifeguard Indus., Inc., 37 B.R. 3, 17

(Bankr. S.D. Ohio 1983) (“More exacting scrutiny would slow the administration of the Debtors’

estate and increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estates, and threaten the court’s ability to control a case impartially.”);

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

       36.     Additionally, unless the decision is arbitrary and capricious, a bankruptcy court

should defer to a debtor’s business judgment regarding the need for, and the proposed use of, the

requested funds. In re Curlew Valley Assoc., 14 B.R. 507, 511-13 (Bankr. D. Utah 1981).

Bankruptcy Courts will generally not second guess a debtor’s business decisions when those

decisions involve “a business judgment made in good faith, upon a reasonable basis, and within

the scope of his authority under the Code.” Id. at 513-14 (footnotes omitted).

       37.     In the instant case, the Debtors have exercised sound business judgment by seeking

advice from its legal advisors and financial in making the determination that the DIP Term Sheet

are fair and reasonable and in the best interest of the Debtors’ estates. Accordingly, the Debtors

should be granted authority under section 364(c) of the Bankruptcy Code to enter into the DIP

Term Sheetand the DIP Orders, and to borrow funds from the DIP Lender on a secured basis and

as described herein.

       38.     Furthermore, substantially all of the Debtors’ assets are encumbered and the

Debtors have been unable to procure the required funding absent the proposed superpriority claims




                                                24
Case 19-51200-grs        Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38              Desc Main
                                   Document      Page 25 of 28


and liens. It is noteworthy that the proposed priming only impacts the ABL Lenders and the

priming is with the consent of the ABL Lenders. The proposed priming does not impact the valid

liens and security interests of any third party. Because the ABL Lenders have consented to the

priming, the priming liens are appropriate under section 364(d) of the Bankruptcy Code. See In re

Xerium Techs., Inc., 2010 WL 6982125 (Bankr. D. Del. March 30, 2010) (“The DIP Liens…are

appropriate under section 364(d) of the Bankruptcy Code because, among other things…the

holders of such valid, perfected, prepetition security interests and Liens have consented to the

security interests and priming Liens.”).

       39.     Finally, in accordance with the terms of the Intercreditor Agreement, during the

week prior to the Petition Date, the ABL Lenders advanced funds to the Debtors in the amount of

$500,000. In accordance with the terms of the Intercreditor Agreement amendment, the parties

agreed that the amount advanced to the Debtors under the Intercreditor Agreement amendment

would, subject to entry of the Final Order, be rolled up into the DIP Facility. Roll-ups, as well as

similar refinancings of prepetition claims with postpetition credit, may be authorized under section

363(b) of the Bankruptcy Code. See, e.g., In re Capmark Fin. Grp. Inc., 438 B.R. 471, 511 (Bankr.

D. Del. 2010) (“Post-petition refinancing of uneconomical secured debt through a DIP loan may

be authorized by section 363(b) of the Bankruptcy Code as a use of estate property outside the

ordinary course of business . . . similarly, prepetition secured claims can be paid off through a roll-

up.”); In re Energy Future Holding Corp., 527 B.R. 157, 167 (D. Del. 2015). Given that the Roll-

Up is relatively small, and effective only upon entry of the Final Order, the Debtors respectfully

submit that the Roll-Up is a sound exercise of the Debtor’s business judgment.




                                                  25
Case 19-51200-grs        Doc 26      Filed 06/17/19 Entered 06/17/19 00:30:38               Desc Main
                                    Document      Page 26 of 28


        40.     Ultimately, the requested relief is vital. Without the DIP Facility, the Debtors will

be unable to maximize the value of their assets through a going concern sale that will be proposed

to the Court prior to entry of a Final Order.

                                                NOTICE

        41.     Notice of this Motion has been given to (i) the Office of the United States Trustee

for the Eastern District of Kentucky; (ii) the Debtors’ 40 largest unsecured creditors on a

consolidated basis; (iii) Richmond Hill Capital Partners, LP and Essex Equity Joint Investment

Vehicle, LLC; (iv) counsel to Richmond Hill Capital Partners, LP and Essex Equity Joint

Investment Vehicle, LLC, Chapman and Cutler LLP, 1270 Avenue of the Americas, 30th Floor,

New York, New York 10020 (Attn: Mr. Larry G. Halperin, Esq. and Ms. Laura E. Appleby, Esq.)

and Stites & Harbison PLLC, 250 West Main Street, Suite 2300, Lexington, Kentucky 40507

(Attn: Ms. Elizabeth L. Thompson, Esq.); (v) counsel to Deutsche Bank AG, London Branch,

Tennenbaum Opportunities Partners V, LP and Tennenbaum Opportunities Fund VI, LLC, Davis

Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (Attn: Brian M.

Resnick, Esq. and Christopher S. Robertson, Esq.) and Bingham Greenbaum Doll LLP, 101 South

Fifth Street, Louisville, Kentucky 40202 (Attn: April A. Wimberg, Esq.); (vi) all parties asserting

a security interest in the assets of the Debtors to the extent reasonably known to the Debtors; (vii)

all parties to equipment leases with the Debtors to the extent reasonably known to the Debtors;

(viii) all parties asserting a surety bond interest in the assets of the Debtors to the extent reasonably

known to the Debtors, i.e., Commonwealth of Kentucky, Energy and Environment Cabinet,

Department of Natural Resources, Commonwealth of Kentucky, Commonwealth of Virginia,

Virginia Department of Mine Minerals and Energy, Division of Mined Land Reclamation, Energy

and Environment Cabinet, Division of Mine Reclamation and Enforcement, Kentucky Utilities,

United States of America, Department of the Interior, Bureau of Land Management; (ix) all parties


                                                   26
Case 19-51200-grs        Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38             Desc Main
                                   Document      Page 27 of 28


asserting a taxing interest in the assets of the Debtors to the extent reasonably known to the

Debtors, i.e. Kentucky Department of Revenue, US Department of Treasury, and US Department

of Interior-Office of Surface Mining; (x) counsel to any party in pending litigation with the

Debtors; and (xi) those entities specifically affected by a specific motion. Because of the

exigencies of the circumstances and the irreparable harm to the Debtors that will ensue if the relief

requested herein is not granted, the Debtors submit that no other notice need be given. Please take

notice that the Debtors have filed a Motion for an Expedited Hearing to consider First Day

Motions, including the foregoing.


                                     NO PRIOR REQUEST

       42.     No prior motion for the relief requested herein has been made to this Court or any

other court.

       WHEREFORE, the Debtors respectfully request that this Court enter an interim order,

substantially in the form attached hereto as Exhibit C, and a final order in a form to be presented

prior to a final hearing on this Motion: (i) authorizing the Debtors to obtain post-petition financing

and enter into DIP Term Sheet substantially in the form annexed to the Motion as Exhibit A, by

and among the Borrowers, the DIP Lenders, and the DIP Agent, all in respect of the DIP

Obligations, and the DIP Budget; (ii) granting mortgages, security interests, liens and superpriority

claims for the benefit of the DIP Agent and DIP Lenders; (iii) permitting the use of Cash Collateral,

subject to the terms of the DIP Orders and the DIP Term Sheet; (iv) providing Adequate Protection;

(v) modify the automatic stay pursuant to section 362 of the Bankruptcy Code; (vi) allowing the

funding of post-petition allowed fees and expenses of professionals to the extent provided in the

DIP Orders; (vii) authorizing the Debtors to obtain the Interim DIP Facility, pending a Final




                                                 27
Case 19-51200-grs       Doc 26     Filed 06/17/19 Entered 06/17/19 00:30:38           Desc Main
                                  Document      Page 28 of 28


Hearing; (viii) scheduling the Final Hearing and approving notice with respect thereto; and (ix)

granting any and all other such relief to which the Debtors may be justly entitled.



 Dated: June 16, 2019                 /s/ Patricia K. Burgess
                                      Patricia K. Burgess
                                      FROST BROWN TODD LLC
                                      250 West Main Street, Suite 2800
                                      Lexington, Kentucky 40507
                                      Tel: (859) 231-0000
                                      Fax: (859) 231-0011
                                      E-mail: pburgess@fbtlaw.com

                                      -and-

                                      Ronald E. Gold (pro hac vice application forthcoming)
                                      Douglas L. Lutz (pro hac vice application forthcoming)
                                      A.J. Webb (pro hac vice application forthcoming)
                                      Bennett M. Parker (pro hac vice application forthcoming)
                                      FROST BROWN TODD LLC
                                      3300 Great American Tower
                                      301 East Fourth Street
                                      Cincinnati, Ohio 45202
                                      Tel: (513) 651-6800
                                      Fax: (513) 651-6981
                                      E-mail: rgold@fbtlaw.com
                                              dlutz@fbtlaw.com
                                              awebb@fbtlaw.com
                                              bmparker@fbtlaw.com

                                      PROPOSED ATTORNEYS FOR DEBTORS AND
                                      DEBTORS-IN-POSSESSION




                                                28
